DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 17096160 filed on 11/12/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  in line 9, the recitation “a void” should read “the void”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 1: the specifications describes, and claim 1 recites a radially insertable thermistor, for example having a housing (100) in fig. 4, the claimed thermistor extends in a direction between the windings (18) and named as a radial direction (see annotated fig. 3 below), ad that is from the limitation “radially insertable thermistor”. However, claim 1 also define a “radially extending elements” which are seen in fig. 2 as element (60) and in fig. 4 as elements (110). Elements 110 in fig. 4 are seen extending in a direction different from the direction previously labeled as a “radial direction” which is the direction of the thermistor insertion. Apparently, the radially extending elements (110) are extending circumferentially and not radially!
For examination purposes, the limitations in question is interpreted as “circumferentially extending elements”
The same limitation is repeated in claims 5-8. Claims 2-12 are rejected for depending on claim 1.

    PNG
    media_image1.png
    676
    520
    media_image1.png
    Greyscale

Regarding claim 13: the limitations in claim 1 discussed above are repeated in claim 13, 17, and 18, therefore, the same discussion applies. Claims 14-20 are rejected for depending on claim 13.

    PNG
    media_image2.png
    707
    525
    media_image2.png
    Greyscale

The Applicant is urged to review the specifications to have it align to the drawings and the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6, 9- 11, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda Toshiaki et al. (JP 2003092858; Hereinafter, “Ueda”).
Regarding claim 1 (as best understood): Ueda discloses a radially insertable thermistor assembly (4, 6) for installation into a stator (having a stator core 1) having a plurality of stator windings (3), the radially insertable thermistor assembly (4, 6) comprising: a thermistor housing (6) having one or more radially outwardly extending elements (9) that extend through a void (8) between two adjacent stator windings (3; fig. 3) and being operable to connect to one of the stator (1) and the plurality of stator windings (3), and a sensing element (4) arranged at the thermistor housing (6).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 2/1 (as best understood): Ueda discloses the limitations of claim 1 and further discloses that the thermistor housing (6) includes a body having a hollow interior (cutout 7) that is receptive of the sensing element (4).
Regarding claim 3/2/1 (as best understood): Ueda discloses the limitations of claim 2 and further discloses that the sensing element (4) comprises a temperature sensing member (para [00013]).
Regarding claim 4/2/1 (as best understood): Ueda discloses the limitations of claim 2 and further discloses that the sensing element (4) is encased in a filler material (resin) that is provided in the hollow interior (4 which resin encased is disposed in the hollow interior 7).
Regarding claim 5/2/1 (as best understood): Ueda discloses the limitations of claim 2 and further discloses that the thermistor housing (6) includes a projection (the radial front for the housing 6) having an outer surface and a plurality of radially outwardly extending elements (9) extending from the outer surface (fig. 3).
Regarding claim 6/5/2/1 (as best understood): Ueda discloses the limitations of claim 5 and further discloses that the plurality of radially outwardly extending elements (9) are flexible (para [0014]).
Regarding claim 9/2/1 (as best understood): Ueda discloses the limitations of claim 2 and further discloses that the hollow interior (7) includes an opening that extends through the body (6), and a sensing cable (5) that extends from the opening (fig. 1).
Regarding claim 10/1 (as best understood): Ueda discloses the limitations of claim 1 and further discloses that a clip member (the partial annotated fig. 3 below, and labeled as 13 in fig. 5) including a cable support (the tip of the hook 13 supports the cable as seen in fig. 7), the clip member (the partial annotated fig. 3 below, and labeled as 13 in fig. 5) being insertable between adjacent ones of the plurality of stator windings (3).

    PNG
    media_image4.png
    231
    562
    media_image4.png
    Greyscale

Regarding claim 11/10/1 (as best understood): Ueda discloses the limitations of claim 1 and further discloses that the cable support includes a flexible clip element (support 11 which provides elasticity to hook 13 which supports the cable in fig. 7).
Regarding claim 13 (as best understood): Ueda discloses a stator comprising: a stator core (1): a plurality of stator windings (3) supported by the stator core (1), the plurality of stator windings (3) including a void (8): and a radially insertable thermistor assembly (4, and 6) positioned in the void (8) in contact with at least the adjacent ones of the plurality of stator windings (3), the radially insertable thermistor assembly comprising: 
a thermistor housing (6) having one or more radially outwardly extending elements (9) that extend through the void (8) defined between adjacent stator winding (3) and being operable to connect to one of the stator and the plurality of stator windings (3), and a sensing element (4) arranged at the thermistor housing (6).
Regarding claim 14/13 (as best understood): Ueda discloses the limitations of claim 13 and further discloses that the thermistor housing (6) includes a body having a hollow interior (7) that is receptive of the sensing element (4).
Regarding claim 15/14/13 (as best understood): Ueda discloses the limitations of claim 14 and further discloses that the sensing element (4) comprises a temperature sensing member (para [0013]).
Regarding claim 16/14/13 (as best understood): Ueda discloses the limitations of claim 14 and further discloses that the sensing element (4) is encased in a filler material (resin) that is provided in the hollow interior (7; which resin encased is disposed in the hollow interior 7).
Regarding claim 17/14/13 (as best understood): Ueda discloses the limitations of claim 14 and further discloses that the thermistor housing (6) includes a projection (the radial front for the housing 6) having an outer surface and a plurality of radially outwardly extending elements (9) extending from the outer surface (fig. 3).
Regarding claim 19/14/13 (as best understood): Ueda discloses the limitations of claim 14 and further discloses that a clip member (the partial annotated fig. 3 below, and labeled as 13 in fig. 5) including a cable support (the tip of the hook 13 supports the cable as seen in fig. 7), the clip member (the partial annotated fig. 3 below, and labeled as 13 in fig. 5) being insertable between adjacent ones of the plurality of stator windings (3).

    PNG
    media_image4.png
    231
    562
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Takamizawa et al. (US 20160261175; Hereinafter, “Takamizawa”).
Regarding claim 7/6/5/2/1 (as best understood): Ueda discloses the limitations of claim 6 and further discloses that the thermistor housing (6) includes an upper face, a lower face (the two sides in contact with the windings), a first radially outer face and a second radially outer face (the upper and lower surfaces).
Ueda does not disclose arranging the radially outwardly extending elements on only one of the upper face, the lower face, the first radially outer face and the second radially outer face.
Takamizawa teaches arranging the radially outwardly extending elements (13) on only one (fig. 1, 3, 5, and 6) of the upper face, the lower face, the first radially outer face and the second radially outer face.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the radially outwardly extending elements on only one of the upper face, the lower face, the first radially outer face and the second radially outer face as disclosed by Takamizawa to save on the materials thus to save on the overall cost.
Regarding claim 8/7/6/5/2/1 (as best understood): Ueda in view of Takamizawa discloses the limitations of claim 7 and further discloses that the plurality of radially outwardly extending elements (9, and 6; fig. 2) are provided on the upper face (the surface contacting the winding 3).
Regarding claim 18/17/14/13 (as best understood): Ueda discloses the limitations of claim 17 and further discloses that the thermistor housing (6) includes an upper face, a lower face (the two sides in contact with the windings), a first radially outer face and a second radially outer face (the upper and lower surfaces).
Ueda does not disclose arranging the radially outwardly extending elements on only one of the upper face, the lower face, the first radially outer face and the second radially outer face.
Takamizawa teaches arranging the radially outwardly extending elements (13) on only one (fig. 1, 3, 5, and 6) of the upper face, the lower face, the first radially outer face and the second radially outer face.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the radially outwardly extending elements on only one of the upper face, the lower face, the first radially outer face and the second radially outer face as disclosed by Takamizawa to save on the materials thus to save on the overall cost.
Claims 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Pleiss et al. (US 3131322; Hereinafter, “Pleiss”).
Regarding claim 12/2/1 (as best understood): Ueda discloses the limitations of claim 2 but does not disclose that the thermistor housing includes a sensing portion and a cable outlet portion, the cable outlet portion extending substantially perpendicularly from the sensing portion.
Pleiss discloses the thermistor housing (26) includes a sensing portion and a cable outlet portion, the cable outlet portion (27-28) extending substantially perpendicularly from the sensing portion (26; fig. 1-4).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the thermistor of Ueda to have the thermistor housing includes a sensing portion and a cable outlet portion, the cable outlet portion extending substantially perpendicularly from the sensing portion as disclosed by Pleiss to easily route the cable outlet in the circumferential direction of the stator.
Regarding claim 20/14/13 (as best understood): Ueda discloses the limitations of claim 14 but does not disclose that the thermistor housing includes a sensing portion and a cable outlet portion, the cable outlet portion extending substantially perpendicularly from the sensing portion.
Pleiss discloses the thermistor housing (26) includes a sensing portion and a cable outlet portion, the cable outlet portion (27-28) extending substantially perpendicularly from the sensing portion (26; fig. 1-4).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the thermistor of Ueda to have the thermistor housing includes a sensing portion and a cable outlet portion, the cable outlet portion extending substantially perpendicularly from the sensing portion as disclosed by Pleiss to easily route the cable outlet in the circumferential direction of the stator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2834